Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered July 7, 1992, convicting him, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt as an accomplice in selling cocaine was proven beyond a reasonable doubt, as he steered the undercover directly to the codefendant and a third person a short distance away, and instructed the codefendant to "give [the undercover] one,” (see, People v Kearse, 215 AD2d 104, lv denied 86 NY2d 797; People v McDermott, 192 AD2d 415, lv denied 81 NY2d 1076). Such involvement is inconsistent with the agency defense and went "beyond being a mere extension *535of the buyer” (People v Tention, 162 AD2d 355, 356, lv denied 76 NY2d 991). Moreover, upon an independent review of the facts, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Concur — Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.